Citation Nr: 1547951	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-20 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before the undersigned at a June 2010 Travel Board hearing held at the Wichita, Kansas, RO.  The transcript of the hearing is of record.

The case was previously before the Board in September 2010 and April 2014, at which time the Board remanded the case for VA examinations.  The case is now returned for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The medical evidence of record shows that the Veteran does not have any shoulder disabilities.


CONCLUSION OF LAW

Service connection for a bilateral shoulder disability is not warranted. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Prior to initial adjudication of the Veteran's claim, a letter dated in June 2008 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical records, and Social Security Administration (SSA) records pertaining to his claim for disability benefits have been obtained and associated with the claims file.  He has not identified any private medical records needing to be obtained.  The Veteran was examined by VA during the pendency of the appeal in November 2010 and June 2014.  The examinations addressed all pertinent issues and include a medical opinion with sufficient rationale.

VA also afforded the Veteran the opportunity to give testimony before the Board. The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

II. Service Connection

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may also be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran contends he has a bilateral shoulder disability that is related to his active duty service.  He testified that his shoulder disability was incurred from carrying a tripod, machine gun, a barrel, and other equipment during his military training.  See June 2010 Hearing Transcript, pp. 7.  He further testified that he did not seek any medical attention for his shoulders during his service.  Id. at pp. 8.

In November 2010, a VA examiner noted that the Veteran complained of right shoulder pain, but that examination did not reveal clinical or radiological evidence of abnormality in the right shoulder.  The examiner opined that right shoulder pain was "less likely as not caused by or a result of carrying a machine gun while in the service," as there was no indication the Veteran was injured in service and the Veteran reported he did not have any problems or seek treatment for his right shoulder discomfort post-service.  See November 2010 VA Examination Report.

In April 2014, the Board remanded the case for a new examination, as the November 2010 examination only discussed the Veteran's right shoulder.

In June 2014, a VA examiner noted the Veteran had less movement than normal and pain on movement bilaterally, but declined to diagnose any shoulder disability, noting that the examination showed no objective evidence of a shoulder condition.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Pain alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no diagnosed disability to account for the Veteran's complaints of shoulder pain, service connection cannot be granted.

The Board recognizes the sincerity of the arguments advanced by the Veteran that he has a bilateral shoulder disability that is related to his military service.  However, while the Veteran is competent to say that he has shoulder pain, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether the symptoms can be attributed to a disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board cannot give decisive probative weight to the opinions of the Veteran as to whether he has a bilateral shoulder disability, because he is not qualified to offer such opinions.

For the above reasons, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine is inapplicable, and the claim for service connection for a bilateral shoulder disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


